—Mahoney, P. J.
Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered January 29, 1985, upon a verdict convicting defendant of the crimes of burglary in the first degree (two counts), assault in the second degree, criminal possession of a weapon in the third degree and unauthorized use of a motor vehicle in the first degree.
When this matter was previously before this court, we withheld decision and remitted the action for a reconstruction hearing before a different Judge to determine whether defendant had possessed the mental capacity to stand trial (127 AD2d 443). Such hearing was held and County Court found that defendant had been competent to stand trial. We now affirm.
At the reconstruction hearing, testimony was received from a number of individuals who had witnessed defendant’s behavior during the trial including the Trial Judge, Court Clerk, prosecutor and defense attorney. Also, testimony was received from individuals who witnessed defendant’s behavior after the trial. Most of the witnesses testified that defendant was lucid, displayed an understanding of the proceedings against him and demonstrated no bizarre behavior. The only contrary *790evidence was defendant’s refusal to communicate or cooperate with his defense attorney and with a court-appointed psychiatrist. Since the trial, defendant has been treated for instances of schizophrenic behavior. Upon reviewing all of the evidence, we agree with County Court that defendant did not lack the capacity to understand the proceedings against him or to assist in his own defense. We also commend County Court, the District Attorney and the defense attorney for the prompt and thorough manner in which the reconstruction hearing was handled.
Judgment affirmed. Mahoney, P. J., Weiss, Mikoll, Levine and Harvey, JJ., concur.